Citation Nr: 1644637	
Decision Date: 11/28/16    Archive Date: 12/09/16

DOCKET NO.  15-32 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, claimed as schizophrenia, posttraumatic stress disorder and depression.

2.  Entitlement to service connection for acid reflux.


REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran had active military service from July 1971 to March 1980.

This appeal comes to the Board of Veterans' Appeals (Board) from an October 2014 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

The record reflects that the RO has characterized the Veteran's psychiatric claim as three separate claims, one for service connection for schizophrenia, one for service connection for PTSD and one for service connection for depression.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) found that an appellant's claim for service connection for PTSD should have been construed more broadly by VA as a claim for service connection for any mental disability.  The Court noted that the claimant was not competent to diagnose a particular psychiatric disability, such as PTSD, but that he was competent to describe his mental symptoms.  Id. at 4-5.  The Court also noted that the evidence submitted in support of the claim showed that the appellant had been diagnosed with psychiatric disabilities other than PTSD and that these disabilities arose "from the same symptoms for which he was seeking benefits."  Id. at 9.  The Court held that, in construing a claim, the Board must consider any disability "that may reasonably be encompassed by several factors including:  the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of the claim."  Id. at 5.  The Board, therefore, is recharacterizing the Veteran's claims accordingly as a single claim for service connection for an acquired psychiatric disability to include schizophrenia, PTSD and depression. 

In December 2015, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge. The transcript of this hearing is a part of the record. 

This appeal was processed using the Virtual Benefits Management System (VBMS) and Virtual VA (VVA) paperless claims processing systems.  The Veteran's VBMS file includes records related to a separate appeal as to several issues, which are in the VA Form 9 stage.  The RO appears to be actively processing this appeal, to include affording the Veteran his requested hearing, thus the Board declines to exercise jurisdiction over these claims at this time.

The issue of entitlement to service connection for acid reflux is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The medical evidence of record establishes that it is as likely as not that the Veteran's current acquired psychiatric disorder initially manifested during his active service.


CONCLUSION OF LAW

An acquired psychiatric disorder was incurred in active military service.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has duties to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2015).  As the Board's decision to grant service connection for a psychiatric disorder herein constitutes a complete grant of the benefit sought on appeal, no further action is required to comply with VA's duties to notify and assist.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).   In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

The Veteran contends that his current psychiatric disorder is related to his active duty service.  During a December 2015 hearing before the Board, the Veteran testified that he was stationed at the Korean Demilitarized Zone (DMZ) and was in a mortar platoon with a job of training and protecting the bridge.  See hearing transcript at page 3.  He recalled his heart racing and a lot of anxiety manifesting during at least one incident while manning the bridge.  Id. at page 4.  He recalled seeing movement in an area ahead of him and believing it was enemy forces.  Id.  He recalled this as the initial manifestation of auditory hallucinations.  Id.  He recalled hearing voices telling him to disobey orders.  Id. at page 9.  The Veteran testified that this was the first time these symptoms appeared and that he did not do anything about it, thinking it would go away.  Id. at page 10.  During the Veteran's service, the Veteran's brother began having issues with his mental health.  The Veteran recalled visiting home during a 30 day period of leave and going to try and help his brother because he believed he had the knowledge and power to heal him.  Id. at page 7.  The Veteran reported he did not seek treatment for many years because he was embarrassed and thought it would go away.  It was only at a time when he began drinking and doing drugs, and his symptoms exacerbated, that he sought VA care.  Id. at page 12.  This was many years following service.

The Veteran's service treatment records were reviewed and are without indication of mental health care during his active service.  This is to be expected considering the Veteran's report that he did not initially seek treatment for his mental health symptoms until many years after service.  His service personnel records indeed show he was stationed in Germany in 1972 and 1973 and his military occupational specialties included infantryman and fire control specialist.  There is an indication in the personnel records that the Veteran applied for an immediate separation from service in March 1980, although the reason is not reported.  Separation occurred shortly after the request.  Just months prior, in September 1979, he was recommended for a continuation in service and he indicated readiness to serve overseas if selected. 

Following service, a March 1992 record related to an unrelated disorder, noted the Veteran as appearing anxious.  He was referred for evaluation and an April 1992 mental health evaluation is without a finding of abnormality.  However, in June 1992, VA clinical records show the Veteran was experiencing anxiety and taught relaxation skills to decrease anxiety.  April 1994 clinical records show that the Veteran's sought evaluation for possible attention deficit disorder with noted anxiety and the Veteran's report that he was losing the ability to concentrate.  There are no additional records showing any psychiatric symptoms until many years later.  

In June 2012, the Veteran reported that he had stress and difficulty coping with civilian life such that he was developing ulcers.

As noted below, a VA clinician first saw the Veteran for treatment of his schizophrenia in June 2013.  VA treatment records around that time indeed show the diagnosis of paranoid schizophrenia with treatment through medication.

In a May 2014 statement, the Veteran reported feeling stress and anxiety in service and having difficulty sleeping.  He reported hiding this and avoiding sick call due to the negative treatment of soldiers who went to sick call.

In September 2014, the Veteran's sister submitted a statement in support of his claim.  She recalled the Veteran coming home during a period of leave in 1979, at which time they were having trouble with the mental health of another brother.  She recalled the Veteran's belief that he could heal his brother.  She recalled a physician treating the other brother observing the Veteran's behavior and the things he was saying and telling her and her mother that they should keep an eye on him.  The Veteran's sister also recalled the Veteran's belief at a later time that he had the power to heal their mother when she was near the time of her death in 2002.  She also recalled her brother changing and no longer laughing, but becoming isolated just five to six months after his separation from active service.  She recalls him confiding in her at that time his feeling that someone had touched him with an ice cold hand while he was resting at their home.  She also recalled the Veteran telling her that he had heard voices while he was still in the Army.  She recalled various incidents of hallucinations occurring over the years since his active service.

In December 2015, the Veteran submitted a VA disability benefits questionnaire (DBQ) completed by a VA nurse practitioner.  This confirmed the diagnosis as paranoid schizophrenia.  The author of the report indicated there was an exacerbation of the Veteran's symptoms during his active service at the time his brother became ill with schizophrenia.  Also in December 2015, the Veteran's sister submitted a statement in support of his claim, which mirrored her September 2014 statement.

A VA Peer Support Specialist in the Healing and Recovery Program at Newington VA Hospital also submitted a statement in December 2015.  This counselor confirmed the treatment of the Veteran related to auditory and visual command hallucinations, delusions and chronic anxiety.  She also reported, consistent with the Veteran's reports and the Veteran's sister's recollections, that the Veteran reported first hearing voices while he was stationed in Korea.  She felt the command hallucinations, such as telling him to disobey orders, leave his post and do other things he knew it was not right to do, was an indication of an exacerbation of symptoms during service.  The counselor also noted the situation with the Veteran's brother and noted that this led to "his irrational decision to leave the Military."  The Board observes that the STRs indeed include an abrupt request for separation just months after a commitment to serve overseas if called, which tends to corroborate this finding by the clinician.  She also reported the Veteran's feeling that he had special powers to heal his brother.  The counselor concluded that the Veteran chose to leave the service after nine years of unblemished service due to a delusion that he could help his brother, and that he continued to struggle with emotional illness in civilian life until October 2013 when he sought treatment at the VA hospital.

Later in December 2015, the VA nurse practitioner who completed the earlier DBQ also completed a narrative statement.  This nurse practitioner stated that the onset of the Veteran's schizophrenia occurred during his period of military service and found that the experience of the severe onset of such symptoms, coupled with gross auditory hallucinations and severe paranoia prevented him from revealing his symptoms.  This clinician also found the Veteran to have continued in service until he had a "grandiose delusion that he could miraculously cure his brother who was in the hospital."

In sum, the Veteran has consistently reported his history of initially experiencing visual and auditory hallucinations while in service throughout the pendency of this claim to his VA clinicians, to his sister, and to the undersigned via the hearing.  December 2015 statements from the VA clinicians indeed indicate an initial onset of the currently diagnosed paranoid schizophrenia during the Veteran's active service.  No evidence has been submitted contrary to these findings.  Resolving all doubt in the Veteran's favor, the Board finds that the evidence that the Veteran's current psychiatric disorder is causally connected to his active service is at the very least in equipoise with any evidence against the claim.  Accordingly, with application of the doctrine of reasonable doubt, service connection is warranted for the Veteran's psychiatric disorder.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.303; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for an acquired psychiatric disorder is granted.



REMAND

In light of the Board's grant of service connection for a psychiatric disorder, above, additional action is needed prior to the adjudication of the Veteran's acid reflux claim.  

In May 2015, the Veteran reported experiencing acid reflux symptoms in service and treating with over the counter antacids and sometimes herbs.  At the December 2015 hearing, he again reported taking over the counter antacids in service and he also reported experiencing symptoms due to what he believes was stress and worrying.  Thus, there is an indication that the Veteran is claiming service connection for acid reflux on both a direct and secondary basis.

On remand, the RO should afford the Veteran with notice as to the evidence necessary to establish a claim on a secondary basis under 38 C.F.R. § 3.310.  38 C.F.R. § 3.159(b) (2015).

Further, VA is obliged to provide an examination or obtain a medical opinion if the evidence of record: contains competent evidence that the claimant has a current disability, or persistent recurrent symptoms of a disability; and establishes that the Veteran suffered an injury or disease in service; indicates that the claimed disability or symptoms may be associated with the established injury or disease in service or with another service-connected disability, but does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  See 38 C.F.R. § 3.159 (c)(4) (2015). 

The threshold for finding that there "may" be a nexus between current disability or persistent or recurrent symptoms of disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v Nicholson, 20 Vet. App. 79 at 83 (2006). 

Under the circumstances, the Board finds that the duty to assist set forth at 38 C.F.R. § 3.159 requires that the Veteran be scheduled for a VA examination in response to his claim for service connection for acid reflux.  Because no such examination has been conducted in this case, a remand is required.

On remand, development to obtain any outstanding, pertinent VA records, should also be completed.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  The RO should undertake appropriate development to obtain a copy of any outstanding records pertinent to the Veteran's claim, to include VA treatment records showing treatment for acid reflux.

2.  The RO should afford the Veteran appropriate notice, which includes notice of the evidence necessary to establish a claim on a secondary basis under 38 C.F.R. § 3.310.

3.  Once the record is developed to the extent possible, the RO should afford the Veteran an examination by an examiner with sufficient expertise to determine the nature and etiology of any acid reflux present during the period of this claim.  All pertinent evidence must be made available to and reviewed by the examiner, and any indicated studies should be performed.  

Based on review of the records and examination of the Veteran, the examiner should state a medical opinion with respect to any acid reflux present during the pendency of the claim as to whether it is at least as likely as not (i.e., at least 50 percent probable) that the disorder originated during service or is otherwise etiologically related to his period of active duty.  The examiner must consider the Veteran's reports of experiencing symptoms of reflux during his active service and using over the counter medications.

The examiner should also state a medical opinion with respect to any acid reflux present during the pendency of this claim as to whether it is at least as likely as not (i.e., at least 50 percent probable) that the disorder was caused or aggravated (worsened beyond the natural course of the disability) by the Veteran's now service-connected psychiatric disorder, to include due to his stress and worrying.

For purposes of the opinion, the examiner should assume that the Veteran is credible.  

The supporting rationale for all opinions expressed must be provided.  If the examiner is unable to provide the required opinion, he or she should explain why the required opinion cannot be provided.

4.  Then, the RO should readjudicate the issue on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the RO should furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


